DETAILED ACTION
This office action is in response to the communication received on August 25, 2022 concerning application No. 16/741,373 filed on January 13, 2020.
	Claims 1-20 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/25/2022 in regards to the rejection under 35 USC 101 on pg. 9-11 have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 101 rejection of claims 1-8 previously set forth. 
Applicant's arguments filed 08/25/2022 in regards to the rejection under 35 USC 112 have been fully considered. Applicants amendments to the claims have been entered and overcome the 35 USC 112b rejection of claims 1 and 15 previously set forth.
Applicant's arguments filed 08/25/2022 in regards to the rejection under 35 USC 102 and 103 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “upon receiving the request, adjusting a gain of the elastography overlay of the elastography image to generate a process elastography”, examiner respectfully disagrees. Zhang teaches in subsection 2.1, pg. 2, para. 3 “the pure SWE image (fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)”, additionally fig. 2 shows the pure SWE image 2d is amplified/stronger/whitened compared to the composite SWE image 2b as can be seen in the recreation of fig. 2b and 2d on pg. 15 of the remarks. As evidenced by Wierman (second paragraph), adjusting the gain of an ultrasound image results in, “Gain is a uniform amplification of the ultrasonic signal that is returning to the transducer after it travels through the tissue…the image on the screen is whitened by a uniform margin, as though the returning signal is stronger than it is, to make it easier to see”. Therefore because the subtraction of the B-mode grayscale image 2c from the composite SWE image 2b results in an image that is amplified, stronger, and whitened the gain of the SWE image has been adjusted. 
Applicant additionally argues on pg. 14 that the prior art fails to teach “adjusting a transparency of the overlay of the elastography image to generate a processed elastography image”, however the examiner respectfully disagrees. Zhang teaches in subsection 2.1, pg. 2, para. 3 “the pure SWE image (fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)”, additionally fig. 2 shows the pure SWE image 2d is less transparent than the composite SWE image 2b. Even though the reproduced images are in grayscale it can still be seen that the pure SWE image 2d is less transparent than the composite SWE image 2b. Shown below is a screen capture of fig. 2b and 2d supplied on pg. 15 of the remarks labeled with areas in the composite SWE image 2b that cannot be seen in fig. 2d, thereby making the pure SWE image 2d less transparent.

    PNG
    media_image1.png
    304
    244
    media_image1.png
    Greyscale



Applicant’s arguments with respect to the argued limitations in claim(s) 15, specifically, “the processed elastography image includes the adjusted-transparency overlay on the underlying B-mode image” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Election/Restrictions
	Applicants amendments filed 08/25/2022 have been fully considered and entered. The amendments overcome the restriction requirement previously set forth. Claims 9-14 of previously withdrawn Invention II will now be examined along with claims 1-8 and 15-20 previously examined.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 17, “an A/B ratio” should read “the A/B ratio”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ((“Dual-mode artificially-intelligent diagnosis of breast tumours in shear-wave elastography and B-mode ultrasound using deep polynomial networks”, hereinafter Zhang) in view of Menezes et al. (“Correlation of Strain Elastography with Conventional Sonography and FNAC/Biopsy”, hereinafter Menezes), as evidenced by Wierman (“Understanding Gain in Ultrasound”).
Regarding claim 1, Zhang teaches a method (Abstract and fig. 1), comprising:
receiving a request to determine a feature of a region of interest (ROI) of an elastography image (section 2, pg. 2 and fig. 1, by initiating the method outlined in fig. 1 the method is receiving a request to determine a feature of a region within the elastography image. Where the SWE image is the elastography image and the tumor region is the region of interest. Additionally, the abstract on pg. 1 discloses image features are being extracted), the elastography image including an underlying B-mode image and an elastography overlay on the underlying B-mode image (section 2.1, pg. 2, para. 2, “the SWE image was displayed as a composite color image, which was a transparent color image named the pure SWE image superimposed on the background of the grayscale B-mode image (fig. 2B)”), the elastography overlay including elastography information of tissue imaged in the underlying B-mode image (section 1, pg. 1, para. 3, “the SW imaging system often provides dual-model visualization of breast tumors consisting of both a B-mode image and an elastogram” the elastogram contains the elastography information) and measured by an ultrasound probe of an ultrasound system (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe); 
upon receiving the request, adjusting a gain of the elastography overlay of the elastography image to generate a processed elastography image (subsection 2.1, pg. 2, para. 3 “the pure SWE image (fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)”, additionally fig. 2 shows the pure SWE image 2d is amplified/stronger/whitened compared to the composite SWE image 2b. As evidenced by Wierman (second paragraph), adjusting the gain of an ultrasound image results in, “Gain is a uniform amplification of the ultrasonic signal that is returning to the transducer after it travels through the tissue…the image on the screen is whitened by a uniform margin, as though the returning signal is stronger than it is, to make it easier to see”. Therefore because the subtraction of the B-mode grayscale image 2c from the composite SWE image 2b results in an image that is amplified, stronger, and whitened the gain of the SWE image has been adjusted); 
entering the processed elastography image and a selected B-mode image of the ROI as inputs to a model trained to output the feature based on the processed elastography image and the selected B-mode image (fig. 1 shows that the B-mode and SWE images are being entered into the model represented by steps (i)-(iv) of fig. 1. and subsection 2.4, pg. 4, para. 7 discloses “the output of the network was a basis F, which was a new set of features combining SWE and B-mode characteristics”), wherein the selected B-mode image is the underlying B-mode image (fig. 1 shows each of the B-mode images and their corresponding SWE image entering the model, therefore the selected B-mode image is the underlying B-mode image).
Zhang does not specifically teach the feature being determined is an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image; and displaying the A/B ratio for display on a display device.
However,
Menezes in a similar field of endeavor teaches determining an A/B ratio based on the elastography image and the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”; based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation Area ratio =A1/A2 where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode); 
wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” the lesion is considered to be the ROI and the lesion area in the elastogram is considered the first area and the lesion area in the B-mode image is considered the second area); and 
displaying the A/B ratio on a display device (fig. 1e on pg. 6 shows that the area ratio is displayed on the display, the device that contains the display is considered to be the display device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang to have the feature being determined be an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image; and displaying the A/B ratio on a display device. The motivation to make this modification is in order to determine whether the lesion is malignant or benign, as recognized by Menezes (pg. 8, sections “area ratios of the target lesions” and “diagnostic performance of the interpretation criteria for elastography” para. 3).
Regarding claim 2, Zhang in view of Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the A/B ratio is a ratio of a first area of the ROI in the elastography overlay to a second area of the ROI in the selected B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation: Area ratio =A1/A2, where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode).
Regarding claim 3, Zhang in view of Menezes teaches the method of claim 2, as set forth above. Menezes further teaches wherein the A/B ratio of the ROI is determined via the A/B ratio model by: 
identifying a first border of the ROI in the elastography overlay via the A/B ratio model and determining the first area of the ROI in the elastography overlay based on the identified first border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the elastogram is considered to be the first border and the area of the lesion determined for the elastogram is considered the first area of the ROI in the elastography image); 
identifying a second border of the ROI in the selected B-mode image via the A/B ratio model and determining the second area of the ROI in the selected B-mode image based on the identified second border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the B-mode image is considered to be the second border and the area of the lesion determined for the B-mode image is considered the second area of the ROI in the B-mode image); and 
determining the A/B ratio from the first area and the second area border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image).
Regarding claim 4, Zhang in view of Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the elastography image is a shear-wave elastography image or a strain elastography image (The materials and methods section of the abstract discloses the lesion were evaluated using strain elastography making the elastography image a strain elastography image).
Regarding claim 5, Zhang in view of Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the elastography overlay includes elastography information indicating measured stiffness of tissue imaged in the underlying B-mode image (fig. 1b on pg. 6 shows the B-mode images and the elastography images side by side where the elastography image contains a color overlay that is used to evaluate the elastography image. Subsection “elastography score” on pg. 6, The color correlates to an amount of strain which is representative of the elasticity of the tissue, elasticity is seen as the same as stiffness).
Regarding claim 6, Zhang in view of Menezes teaches the method of claim 1, as set forth above. Zhang further teaches wherein adjusting the gain of the elastography overlay of the elastography image to generate the processed elastography image further comprises adjusting a transparency and the gain of the elastography overlay to generate the processed elastography image (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally fig. 2 shows that the pure SWE image 2d is less transparent than the composite SWE image 2b. The newly obtained image is considered the processed elastography image. Additionally as discussed above fig. 2 shows the pure SWE image 2d is amplified/stronger/whitened compared to the composite SWE image 2b and therefore the gain is also being adjusted).
Regarding claim 9,  Zhang teaches a system, comprising: 
a display device (subsection 2.1, para. 1, “displayed on the monitor” the monitor is considered the display device); 
an ultrasound probe (subsection 2.1, para. 1, “equipped with a 4-15 MHz linear array broadband probe”); 
a memory storing instructions (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system” the Aixplorer system must contain a memory storing instructions for completing the examination); and 
a processor communicatively coupled to the memory and when executing the instructions (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system”), configured to: 
acquire, via the ultrasound probe, a B-mode image of a region of interest (ROI) of a patient (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe); 
acquire, via the ultrasound probe, an elastography image of the ROI of the patient (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe), the elastography image including an elastography overlay on the B-mode image (section 2.1, pg. 2, para. 2, “the SWE image was displayed as a composite color image, which was a transparent color image named the pure SWE image superimposed on the background of the grayscale B-mode image (fig. 2B)”), the elastography overlay including elastography information of tissue imaged in the underlying B-mode image (section 1, pg. 1, para. 3, “the SW imaging system often provides dual-model visualization of breast tumors consisting of both a B-mode image and an elastogram” the elastogram contains the elastography information) and measured by the ultrasound probe (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe); receive a request to determine a feature of the ROI (section 2, pg. 2 and fig. 1, by initiating the method outlined in fig. 1 the method is receiving a request to determine a feature of a region within the elastography image); 
in response to the request, adjust a gain and/or transparency of the elastography overlay of the elastography image to generate a processed elastography image (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally fig. 2 shows that the pure SWE image 2d is less transparent than the composite SWE image 2b. additionally fig. 2 shows the pure SWE image 2d is amplified/stronger/whitened compared to the composite SWE image 2b. As evidenced by Wierman (second paragraph), adjusting the gain of an ultrasound image results in, “Gain is a uniform amplification of the ultrasonic signal that is returning to the transducer after it travels through the tissue…the image on the screen is whitened by a uniform margin, as though the returning signal is stronger than it is, to make it easier to see”. Therefore because the subtraction of the B-mode grayscale image 2c from the composite SWE image 2b results in an image that is amplified, stronger, and whitened the gain of the SWE image has been adjusted. The newly obtained image is considered the processed elastography image); 
enter the B-mode image and the processed elastography image as inputs to a model that is trained to output feature of the ROI based on the B-mode image and the processed elastography image(fig. 1 shows that the B-mode and SWE images are being entered into the model represented by steps (i)-(iv) of fig. 1. and subsection 2.4, pg. 4, para. 7 discloses “the output of the network was a basis F, which was a new set of features combining SWE and B-mode characteristics”). 
Zhang does not specifically teach the feature being determined is an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image; and outputting the A/B ratio for display on a display device.
However,
Menezes in a similar field of endeavor teaches determining an A/B ratio based on the elastography image and the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”; based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation Area ratio =A1/A2 where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode); 
wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” the lesion is considered to be the ROI and the lesion area in the elastogram is considered the first area and the lesion area in the B-mode image is considered the second area); and 
outputting the A/B ratio for display on a display device (fig. 1e on pg. 6 shows that the area ratio is displayed on the display, the device that contains the display is considered to be the display device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhang to have the feature being determined be an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio comprises a width and/or area of the ROI in the elastography overlay relative to a width and/or an area of the ROI in the selected B-mode image; and outputting the A/B ratio for display on a display device. The motivation to make this modification is in order to determine whether the lesion is malignant or benign, as recognized by Menezes (pg. 8, sections “area ratios of the target lesions” and “diagnostic performance of the interpretation criteria for elastography” para. 3).
Regarding claim 10, Zhang in view of Menezes teaches the system of claim 9, as set forth above.  Zhang further teaches adjusting the gain and/or the transparency comprises adjusting the gain to a maximum gain and the transparency to a minimum transparency (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the amount of B-mode image visible through the pure SWE image is minimized thereby effectively minimizing the transparency of the pure SWE image).

Regarding claim 11, Zhang in view of Menezes teaches the system of claim 9, as set forth above. Menezes further teaches the elastography overlay indicates measured stiffness of tissue of the patient (fig. 1b on pg. 6 shows the B-mode images and the elastography images side by side where the elastography image contains a color overlay that is used to evaluate the elastography image. Subsection “elastography score” on pg. 6, The color correlates to an amount of strain which is representative of the elasticity of the tissue, elasticity is seen as the same as stiffness).
Regarding claim 12, Zhang in view of Menezes teaches the system of claim 9, as set forth above. Menezes further teaches the A/B ratio model includes a first image segmentation model trained to identify a first border of the ROI in the elastography image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the elastogram is considered to be the first border) and a second image segmentation model trained to identify a second border of the ROI in the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the B-mode image is considered to be the second border).
Regarding claim 13, Zhang in view of Menezes teaches the system of claim 12, as set forth above. Menezes further teaches the A/B ratio model determines a first area of the ROI in the elastography image based on the identified first border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the elastogram is considered to be the first border and the area of the lesion determined for the elastogram is considered the first area of the ROI in the elastography image) and determines a second area of the ROI in the B-mode image based on the identified second border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the B-mode image is considered to be the second border and the area of the lesion determined for the B-mode image is considered the second area of the ROI in the B-mode image), and determines the A/B ratio as a ratio of the first area to the second area (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image).
Regarding claim 14, Zhang in view of Menezes teaches the system of claim 9, as set forth above. Menezes further teaches the elastography image is a shear-wave elastography image or a strain elastography image (The materials and methods section of the abstract discloses the lesion were evaluated using strain elastography making the elastography image a strain elastography image).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Menezes as applied to claim 6, above and further in view of Chu et al. (US 20150265252, hereinafter Chu).
Regarding claim 7, Zhang in view of Menezes teaches the method of claim 6, as set forth above. Zhang further teaches adjusting the transparency of the elastography image comprises adjusting the transparency to a minimum transparency (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the amount of B-mode image visible through the pure SWE image is minimized thereby effectively minimizing the transparency of the pure SWE image).
Zhang in view of Menezes does not specifically teach adjusting the gain of the elastography overlay comprises adjusting the gain to a maximum gain.
However,
Chu in a similar field of endeavor teaches adjusting the gain of the image comprises adjusting the gain to a maximum gain ([0101], “the master gain may be adjusted to display all the information within the image to the largest extent” by adjusting the gain to display the information within the image at the largest extent the gain is being adjusted to its maximum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes to have adjusting the gain of the elastography overlay comprises adjusting the gain to a maximum gain. The motivation to make this modification is in order to reduce noise in the image and displaying the information within the image at its greatest viewing extent, as recognized by Chu ([0101]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Menezes as applied to claim 1, above and further in view of Winnick (US 20090203986).
Regarding claim 8, Zhang in view of Menezes teaches the method of claim 1, as set forth above. Zhang in view of Menezes does not specifically teach storing the A/B ratio in memory as part of a patient exam.
However,
Winnick in a similar field of endeavor teaches storing data in a memory as part of a patient exam ([0002], “the invention relates to medical diagnostics, particularly to devices which gather and store data obtained from direct examination of a patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes to store the A/B ratio in memory as part of a patient exam. The motivation to apply the known technique of storing data in a memory as part of a patient exam of Winnick to the method of Zhang in view of Menezes would be to allow for the predictable results of accessing the data at a later time.

Claims 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ((“Dual-mode artificially-intelligent diagnosis of breast tumours in shear-wave elastography and B-mode ultrasound using deep polynomial networks”, hereinafter Zhang) in view of Menezes et al. (“Correlation of Strain Elastography with Conventional Sonography and FNAC/Biopsy”, hereinafter Menezes) and Dietrich et al. (“EUS elastography: How to do it?”, hereinafter Dietrich), as evidenced by Wierman (“Understanding Gain in Ultrasound”).
Regarding claim 15, Zhang teaches a method for an ultrasound system (Abstract and fig. 1), comprising; 
receiving a request to determine a feature of a region of interest (ROI) of an elastography image (section 2, pg. 2 and fig. 1, by initiating the method outlined in fig. 1 the method is receiving a request to determine a feature of a region within the elastography image. Where the SWE image is the elastography image and the tumor region is the region of interest. Additionally, the abstract on pg. 1 discloses image features are being extracted), the elastography image including an underlying B-mode image and an overlay on the B-mode image (section 2.1, pg. 2, para. 2, “the SWE image was displayed as a composite color image, which was a transparent color image names the pure SWE image superimposed on the background of the grayscale B-mode image (fig. 2B)”), the overlay including elastography information of tissue imaged in the B-mode image (section 1, pg. 1, para. 3, “the SW imaging system often provides dual-model visualization of breast tumors consisting of both a B-mode image and an elastogram” the elastogram contains the elastography information) and measured by an ultrasound probe of the ultrasound system (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe); 
upon receiving the request, adjusting a transparency of the overlay of the elastography image to generate a processed elastography image (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally fig. 2 shows that the pure SWE image 2d is less transparent than the composite SWE image 2b. The newly obtained image is considered the processed elastography image); 
entering the processed elastography image and the underlying B-mode image as inputs to a model trained to output the feature based on the processed elastography image and the underlying B-mode image (fig. 1 shows that the B-mode and SWE images are being entered into the model represented by steps (i)-(iv) of fig. 1. and subsection 2.4, pg. 4, para. 7 discloses “the output of the network was a basis F, which was a new set of features combining SWE and B-mode characteristics”).
Zhang does not specifically teach the feature being determined is an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio is a ratio of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image; and outputting the A/B ratio for display on a display device.
However,
Menezes in a similar field of endeavor teaches determining an A/B ratio based on the elastography image and the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”; based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation Area ratio =A1/A2 where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode); 
wherein the A/B ratio is a ratio of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” the lesion is considered to be the ROI and the lesion area in the elastogram is considered the first area and the lesion area in the B-mode image is considered the second area); and 
outputting the A/B ratio for display on a display device (fig. 1e on pg. 6 shows that the area ratio is displayed on the display, the device that contains the display is considered to be the display device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang to have the feature being determined be an A/B ratio based on the processed elastography image and the underlying B-mode image; wherein the A/B ratio is a ratio of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image; and output the A/B ratio for display on a display device. The motivation to make this modification is in order to determine whether the lesion is malignant or benign, as recognized by Menezes (pg. 8, sections “area ratios of the target lesions” and “diagnostic performance of the interpretation criteria for elastography” para. 3).
Zhang in view of Menezes does not specifically teach the processed elastography image includes the adjusted-transparency overlay on the underlying B-mode image.
However,
Dietrich in a similar field of endeavor teaches the processed elastography image include the adjusted-transparency overlay on the underlying B-mode image (subsection “Knobology, Adjustment of console controls” on pg. 21-22 under “color blend” discloses adjusting the transparency of the color overlay where a spatial relationship of the strain map (color overlay) and B-mode image can be determined meaning the color overlay is overlaid on the underlying B-mode image after adjustment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes to have the processed elastography image include the adjusted-transparency overlay on the underlying B-mode image. The motivation to make this modification is in order for a spatial relationship between the strain map (overlay) and the B-mode image to be assessed, as recognized by Dietrich (subsection “Knobology, Adjustment of console controls” on pg. 21-22). 
Regarding claim 16, Zhang in view of Menezes and Dietrich teaches the method of claim 15, as set forth above. Zhang further teaches the request comprises receiving the request while the elastography image is displayed on the display device, the elastography image displayed with the overlay at a first transparency (fig. 2 and subsection 2.1 on pg. 2 discloses the SWE image was displayed on the display as the pre-processing step began meaning the SWE image was being displayed when the method of fig. 1 was being initiated. Para. 2 of subsection 2.1 discloses the SWE image was displayed as a transparent color image which is seen in fig. 2b, the transparency of the SWE image seen in fig. 2b is considered the first transparency).
Regarding claim 17, Zhang in view of Menezes and Dietrich teaches the method of claim 15, as set forth above. Zhang further teaches adjusting the transparency comprises adjusting the transparency from the first transparency to a second transparency, the first transparency being higher than the second transparency (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally, fig. 2 shows that in fig. 2b the SWE image is shown having a first higher transparency based on the fact more of the B-mode image in the background is visible and after the subtracting the SWE image in fig. 2d is shown having a lower transparency because less of the B-mode image in the background is visible).
Regarding claim 19, Zhang in view of Menezes and Dietrich teaches the method of claim 15, as set forth above. Zhang further teaches the model is trained to identify and segment the ROI in the B-mode image to determine the second area (subsection 2.2, pg. 1, para. 1 discloses the boundaries of the tumor in the B-mode image were delineated which is the same as identifying and segmenting and  subsection 2.3, pg. 2, para. 1 discloses the area of the tumor in the B-mode image was determined).
Menezes further teaches the model is trained to identify and segment the ROI in the processed elastography image to determine the first area (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border detection is seen as the same as the identifying and segmenting of the ROI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes and Dietrich to have the model be trained to identify and segment the ROI in the elastography image. The motivation to apply the known technique of having a model be trained to identify and segment the ROI in the elastography image of Menezes to the method of Zhang in view of Menezes and Dietrich would be to allow for the predictable results of producing a more accurate A/B ratio because the area of the ROI in the elastography image is not always the same as the area of the ROI in the B-mode image. 
Regarding claim 20, Zhang in view of Menezes and Dietrich teaches the method of claim 15, as set forth above. Zhang further teaches receiving the request to determine the feature of the ROI comprises receiving a request to determine a feature of a lesion, the lesion imaged in the elastography image and the B-mode image (subsection 2.3, pg. 2, para. 1, discloses “features of breast tumors were extracted” a tumor is considered to be a lesion). As set forth above, Menezes teaches it is well known in the art to determine the determined feature is an A/B ratio of the ROI. Menezes additionally teaches it is well known to determine an A/B ratio of a lesion (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Menezes and Dietrich as applied to claim 15, above and further in view of Tanigawa (US 20060058666).
Regarding claim 18, Zhang in view of Menezes and Dietrich teaches the method of claim 15, as set forth above. Zhang in view of Menezes and Dietrich does not specifically teach adjusting the transparency of the overlay of the elastography image to generate the processed elastography image comprises adjusting the transparency to a level based on a brightness of the underlying B-mode image.
However,
Tanigawa in a similar field of endeavor teaches adjusting the transparency of the overlay of the image comprises adjusting the transparency to a level based on a brightness of the underlying B-mode image ([0041], “the transparency of the tissue velocity image in the composite image can be adjusted. The transparency adjustment can be performed based on the brightness value B_intensity of each of the pixels that constitute the B mode image”. [0033] discloses “the range of brightness values B_intensity” therefore the B_intensity value corresponds to the brightness of the pixels within the B-mode iamge and [0034] discloses “the composite image is made by superposing the tissue velocity image on the B mode image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes and Dietrich to have the adjusting the transparency of the overlay of the elastography image to generate the processed elastography image comprise adjusting the transparency to a level based on a brightness of the underlying B-mode image. the motivation to apply the known technique of adjusting the transparency of the overlay of the image comprises adjusting the transparency to a level based on a brightness of the underlying B-mode image of Tanigawa to the method of Zhang in view of Menezes and Dietrich would be to allow for the predictable results of having the transparency of the overlay adjusted to an amount where a specific amount of the underlying B-mode image can be seen, which would assist in further image analysis. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793